Citation Nr: 1739817	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-40 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for peripheral neuropathy of the right lower extremity (RLE), to include as due to Agent Orange exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for peripheral neuropathy of the left lower extremity (LLE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.  

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the file reflects that the claims listed on the title page were not initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  

In further detail, it is noted that in June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In pertinent part, the Veteran presented testimony regarding the issues of service connection for bilateral hearing loss, an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  In April 2014, the Board remanded these claims for additional evidentiary development.  They have now been returned for further appellate consideration.  

The additional issues on appeal, (whether new and material evidence has been received to reopen previously denied claims of service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure or as secondary to service-connected PTSD, and entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to Agent Orange exposure or as secondary to service-connected PTSD) were denied by the RO in May 2016.  A statement of the case (SOC) was issued in April 2017, and a timely substantive appeal was filed.  Thus, the Veteran perfected a timely appeal of these issues, and they are also before the Board as reflected on the title page.  

The claim for service connection for sleep apnea was denied by the RO in a November 2014 rating decision.  The Veteran submitted a timely NOD, and a SOC was issued in May 2016.  However, no substantive appeal was received.  Consequently, the Board finds that it does not have jurisdiction to decide that issue as it is not on appeal to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran submitted a timely substantive appeal (VA Form 9) regarding his claims for service connection for peripheral neuropathy of the upper and lower extremities.  In his substantive appeal, the Veteran requested that he be afforded a Board videoconference hearing as to these issues.  The record reflects that the Veteran continues to be seen at VA for his various disorders, to include his service-connected PTSD for which he requests an increased rating.  As it is likely that the Veteran will be providing testimony regarding all of the claims before the Board on appeal, it is assumed that his request for a video conference hearing pertains to all claims on appeal.  As such, and to afford him every equitable consideration, this case must be remanded to the RO to arrange for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a VLJ of the Board via video conference in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

